IN THE SUPREME COURT OF TEXAS

                                 No. 05-0213

                       IN RE  JOSE ALEJANDRO PENAFIEL

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed April  13,  2005,  is
granted.  All underlying proceedings are stayed  in  Cause  No.  2003-03866,
styled Lisa Penafiel v. Jose  Alejandro  Penafiel,  in  the  312th  District
Court of Harris County, Texas, pending further order of this Court.

      2.    The real party in interest is requested to respond to  relator's
emergency motion for stay on or before 3:00 p.m., April 25, 2005.

            Done at the City of Austin, this April 15, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk